FILED
                    UNITED STATES COURT OF APPEALS                           AUG 24 2012

                                                                         MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                       No. 10-50206

              Plaintiff - Appellee,             D.C. No. 2:09-cr-00486-ODW-1
                                                Central District of California,
  v.                                            Los Angeles

KEVIN LLOYD STANLEY, AKA Kevin
Stanley,                                        ORDER AMENDING
                                                MEMORANDUM DISPOSITION
              Defendant - Appellant.            AND DENYING PETITION FOR
                                                REHEARING


Before: TROTT, BYBEE, and IKUTA, Circuit Judges.

       The Memorandum Disposition filed on August 16, 2012 is AMENDED as

follows:

       On page 4 of the Memorandum Disposition, the following sentence is

deleted: “Rather, the evidence shows that Solorio accessed the computer’s hard

drive remotely, which would have bypassed any screen displaying the user

accounts.”

       With this amendment, appellant’s petition for rehearing, filed August 17,

2012, is DENIED. No further petitions for rehearing may be filed.